Citation Nr: 1341587	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-29 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1969 to July 1989, including service in Vietnam from February 23, 1971 to January 24, 1972.  He died in September 2009.  The appellant is the Veteran's widow, and has been substituted as the claimant in this appeal which was pending at the time of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2008 rating decision represented readjudication of a June 2007 claim for service connection for PTSD, pursuant to receipt of new and material evidence within one year of a January 2008 rating decision prior denial of the claim.  See 38 C.F.R. § 3.156(b).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran's VA treatment records indicate that he was diagnosed with PTSD, however, no specific stressor was associated with his diagnosis.  

Service connection may be granted for disability that is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2013).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2013).

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In his April 2008 statement in support of his claim, the Veteran asserted that while he was stationed at Tuy Hoa, the base came under enemy attack.  The Veteran also reported that he witnessed many horrific events of war, to include death and serious injury to fellow comrades and others, and that his friend, G.D.C., was killed during an enemy attack in Vietnam.  

In an April 2008 notice letter, the Veteran was asked to provide specific details of his stressors.  However, the Veteran did not provide the requested information.  In an August 2008 memorandum, the RO stated that the Veteran's stressor information lacked sufficient specificity for verification and that all further attempts to verify the information would be futile.  There is no indication in the record that the RO forwarded the Veteran's available stressor information to the U.S. Army and Joint Services Records Research Center (JSRRC) or attempted to obtain the Veteran's unit history for the time he was stationed in Vietnam.  

The Board notes that the Veteran's reported stressor, concerning his base being attacked, involves a "fear of hostile military or terrorist activity," however, it is unclear from the record whether the Veteran was stationed in a location involving exposure to hostile military or terrorist activity or whether the base was attacked while the Veteran was stationed at Tuy Hoa.  In light of the amended regulations governing service connection for PTSD, which were noted above, a determination must be made in that regard.  

Additionally, the Board notes that because the Veteran's in-service stressor was never confirmed, a VA medical opinion was not sought.  If any of the Veteran's reported stressors are corroborated, a VA medical opinion must be obtained to fulfill the VA's duty to assist.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the relevant unit records from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly USASCURR) pertaining to the Veteran's service in Vietnam to corroborate the Veteran's claimed stressors.

2.  Determine whether any of the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified. 

3.  If any claimed stressors is corroborated, the RO should obtain a VA medical opinion.  The examiner is requested to opine:

a.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's PTSD was causally related to his military service.

b.  If any of the Veteran's stressors relate to a fear of hostile military or terrorist activity, opine whether the claimed stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

The examiner should discuss the Veteran's claimed in-service stressors.  The claims file should be reviewed in conjunction with rendering the requested opinion and the opinion should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Finally, the RO should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Appellant and her representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


